DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/22 has been entered.
Response to Amendment
The Amendment filed 08/10/22 has been entered. Claims 7 and 16 have been amended, and claims 2-6 and 16-20 remain withdrawn. Claims 7-15 are addressed in the following office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: release mechanism in claim 11, "the
release mechanism is configured (generic placeholder) to sever the tether (functional language).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton et al. (US 9,883,936), cited in previous office action.
Regarding claim 7, an invention relating to vascular occluders, Sutton discloses (Figure 3 & 13a-e) a system (200, ... a delivery system 200 that may be used to deliver and position implant devices ...in a patient's LAA, [Column 13 lines 5-7]) for occluding a left atrial appendage, comprising: a delivery device including an outer sheath (hollow handle 210) and an inner elongate member (delivery tube 220, delivery tube 220 is slidably connected to a hollow handle or manifold assembly 210. Delivery tube 220 may be partially retractable into manifold assembly 210, [Column 13 lines 10-13]) slidably disposed within a lumen of the outer sheath; and an implant (Figure 13b, filter device 700) configured to occlude the left atrial appendage comprising: an expandable framework (elastic wireframe 720, ...FIG. 13a filter device 700 is shown in its natural or expanded state...in a compressed state, wireframe 720 returns to a narrow diameter tubular shape, [Column 7, lines 2-3, Column 8 lines 48-49]) configured to shift between a collapsed configuration when disposed vvithin the outer sheath and an expanded configuration when disposed outside of the outer sheath (…the compressed implant device contained in the implant sheath 230 may be deployed in the atrial appendage by retracting implant sheath 230 to uncover compressed implant device 700a, [Column 15 lines 24-28]), wherein the expandable framework includes an attachment point (cylindrical collar 722) (See figure 13c) (Portions of filter membrane 710 are held firmly between the inner surfaces of cylindrical collar 722 and the outer cylindrical surfaces of insert 715, which is inserted in cylindrical collar 722..Jnsert 715 has a threaded socket 716 (threads not shown) to which a mating screw or threaded tether wire can be attached, [Column 8 lines 62-64]) configured to secure the expandable framework to the delivery device (Filter device 700 includes an insert or pin 715 having a socket 716 that is suitably adapted for attaching filter device 700 to a device tether or shaft (e.g., tether wire 410, FIG. 3c, [Column 7, lines 7-10]); and an occlusive element (Filter membrane 710) disposed on a proximal portion of the expandable framework, wherein the occlusive element covers the attachment point (Filter membrane 710 covers the closed cylinder end and extends along the sides of the cylindrical wire frame 720, [Column 7, lines 5-7]), the occlusive element defining a proximalmost surface of the implant across an entirety of the implant (The S-shape of wire portions 723 causes collar 722 (and insert) to be geometrically recessed relative to the back plane of wire frame 720, [Column 8, lines 1-4]; and insert 715 may have suitably small axial dimension so that it does not protrude from or does not extend substantially beyond the devices' closed-end back planes 120b, Fig. 14a [Column 10, lines 3-6]. Given the broadest reasonable interpretation, the insert can be recessed such that it does not protrude past the back plane, hence the occlusive element would define the proximalmost surface of the implant across an entirety of the implant).
Regarding claim 2, Sutton discloses (Figure 13c) the implant system of claim 7, wherein the expandable framework includes a proximal hub (insert 715).
Regarding claim 5, Sutton discloses (Figure 13b) the implant system of claim 7, further including a plurality of anchor members (barbs 728) ( ...may have barbs 728 along its outer surface to engage atrial appendage wall tissue, [Column 8, lines 7-8]) configured to secure the implant to tissue within the left atrial appendage ( ... In addition (or as an alternate) to the pressure generated interference-like fit, tissue-engaging anchors may be used to hold an implanted device in place... anchors are generally disposed on exterior device surfaces and engage atrial appendage wall tissue when the device is deployed in an atrial appendage...anchors may be pins, hooks, barbs, wires with a traumatic bulb tips or any other suitable structures for engaging appendage wall tissue, [Column 6, lines 49-56]).
Regarding claim 6, Sutton discloses (Fig. 13a) the implant system of claim 7, wherein the occlusive element includes a porous mesh (...membrane 710 is made of blood-permeable material having fluid conductive holes or channels extending across membrane 710, [Column 7, lines 17-19]).
Regarding claim 8, Sutton discloses: (Figures 2 & 3c) The system of claim 7, further including a tether (tether wire 410) extending longitudinally within the inner elongate member, the tether engaging the attachment point in a delivery configuration (…tether wire 410, which passes through delivery tube 220, [Column 14 lines 29-30]).
Regarding claim 9, Sutton discloses (Figures 3a-c) the system of claim 8, wherein the tether (410) extends through the occlusive element in the delivery configuration (See Figure 3c) (…device 700 includes an insert or pin 715 having a socket: 716 that is suitably adapted for attaching filter device 700 to a device tether or shaft, [Column 7, lines 8-10]) ( .."distal portions of tether wire 410 may be encased in a flexible material, for example, distal flex coil 420 whose diameter is selected to fit inside implant sheath 230, [Column 13, lines 15-18]).
 Regarding claim 10, Sutton discloses the system of claim 8, wherein the tether is disengaged from the attachment point in a released configuration (See Figure 3b) (After filter device 700 is suitably expanded in situ, it may be released or detached from tether wire 410, [Column 15, lines 43-44]).
Regarding claim 11, Sutton discloses the system of claim 8, further comprising a release mechanism (fixture 430) disposed within the lumen of the inner elongate member (See figure 3a and 3c …distal end of tether wire 410 terminates in fixture 430 suitable for attaching an implant: device...tether wire 410, which passes through delivery tube 220, [Columns 13-14 lines 18-19; 29-30]), wherein the release mechanism is configured to sever the tether within the lumen of the inner elongate member (Filter device 700 includes an insert or pin 715 having a socket 716 that: is suitably adapted for attaching filter device 700 to a device tether or shaft {e.g., tether wire 410, FIG. 3c, [Column 7, lines 7- 10]… …release knob 260 may be turned or rotated to unscrew fixture 430 from socket 715 to release filter device 700 from tether wire 410 {Column 15, lines 46-47]). Examiner notes that fixture 430 of Sutton is an equivalent of the release mechanism disclosed on page 15 of applicant's specification. Applicant has defined the release mechanism to be a cutting blade 150. Both are mechanisms designed to release an implant from a delivery mechanism.
Regarding claim 13, Sutton discloses (Figures 3a, 3c, and 13a) the system of claim 11, further comprising a turnstile (rotatable knob 260) movably engaged with a proximal end of the inner elongate member (The distal end of tether wire 410 terminates in fixture 430 suitable for attaching an implant device… Fixture 430 may, for example, be a threaded screw, which can be screwed into threaded socket 716 to attach, for example, filter device 700 (FIG. 13a). The proximal end of tether wire 410 is attached to a rotatable knob 260 mounted on handle 210" Rotatable knob 260 may be manually rotated to turn fixture 430, [Column 13 lines 18-25]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al. (US 9,883,936) as applied to claim 11 above, and further in view of Bowman et al. (US 2019/0090884).
Regarding claim 12, Sutton discloses the system of claim 11. However, Sutton fails to disclose wherein the release mechanism includes a cutting blade disposed within the inner elongate member.
In the same field of endeavor, which is occlusion devices, Bowman teaches: (Figures 13 and 14, system, catheter 210; occlusive device, 212; inner elongate member, pusher 200) wherein the release mechanism (214, 216) includes a cutting blade (blade 216) disposed within the inner elongate member (...pusher 100 includes a lumen which spans the entirety of the pusher and is sized to accommodate a
mechanical severing mechanism...severing mechanism comprises an elongated rod 214 and a blade or knife 216 at the distal end...elongated rod 214 is mechanically pushed through the pusher 100 so that the blade contacts the tethers to sever the tethers and thereby release the occlusive device, [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute Sutton's release mechanism of a threaded socket 716 for a mating screw for another known release mechanism with a blade as taught by Bowman as both are known mechanisms in the art of releasing a connection between a device and its delivery system.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose a proximal hub combinable with a cam member extending laterally across a proximal hub.
Concerning claim 14, previously cited prior art reference Sutton discloses a proximal hub (715; Fig. 13c). Previously cited prior art reference Khairkhahan discloses (Figs. 17A-B) an attachment point that includes a cam member (329) extending laterally across a hub (324); wherein the cam member is configured to cooperate with a distal end of the inner elongate member (312). However, each of these elements are not combinable as individually they work as releasable mechanisms. One could be substituted for the other, but due to the nature of how each release mechanism operates, the combination would not make sense.
Claim 15 is allowable for the same reasons as claim 14 by virtue of dependency on claim 14. 
Response to Arguments
Applicant's arguments filed 08/10/22 have been fully considered but they are not persuasive. 
Applicant argues that prior art reference Sutton does not disclose the occlusive element defining a proximalmost surface of the implant across an entirety of the implant. Examiner respectfully disagrees.
Sutton discloses the occlusive element defining a proximalmost surface of the implant across an entirety of the implant (The S-shape of wire portions 723 causes collar 722 (and insert) to be geometrically recessed relative to the back plane of wire frame 720, [Column 8, lines 1-4]; and insert 715 may have suitably small axial dimension so that it does not protrude from or does not extend substantially beyond the devices' closed-end back planes 120b, Fig. 14a [Column 10, lines 3-6]. Given the broadest reasonable interpretation, the insert can be recessed such that it does not protrude past the back plane, hence the occlusive element would define the proximalmost surface of the implant across an entirety of the implant).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         	
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771